Appeal Ordered Withdrawn and Opinion issued April 26, 2000
                                                                                               If*


                                              In The

                                    Cimrt of Appeals
                         Jftfflj m&ttitt of Ofexaa at Dallas
                                      No. 05-00-00497-CR
                                      No. 05-00-00498-CR
                                      No. 05-00-00499-CR



                              BENJAMIN DOUGLAS, Appellant

                                                V.


                                 STATE OF TEXAS, Appellee


                      On Appeal from the County Criminal Court No. 6
                                   Dallas County, Texas
              Trial Court Cause No. MB98-38071, MB98-56842 & MB98-56843


                               OPINION PER CURIAM

                 Before Chief Justice Thomas and Justices Kinkeade and O'Neill

       Appellant has filed a motion to withdraw the appeal. Appellant's counsel has approved
the motion.


       This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that

this decision be certified below for observance. See Tex. R. App. P. 42.2(a).

                                             PER CURIAM
Do Not Publish
Tex. R. App. P. 47
                                         Fifth Court of Appeals
                                       Case Attorney Address List
                                                                                       Page:    1
                                                                         Date Printed: 04/26/2000

                    Case Number: 05-00-00498-CR          Date Filed: 03/28/2000

Style: Douglas, Benjamin
       v.

       The State of Texas

Trial Judge:            Barker, Phil
Trial Court Reporter:          Phillips, Trisha
Trial Court:            COUNTY CRIMINAL COURT NO 6 Trial County:                   DALLAS

STA    William T. (Bill) Hill, Jr.
       ATT 009669000
       ATTN: APPELLATE SECTION
       Frank Crowley Courts Bldg., 10th FL
       133 N. Industrial Blvd. LB 19
       Dallas, TX 75207
       Phone 214/653-3845
       Fax


BENJAMIN DOUGLAS
BN #00002818
500 COMMERCE STREET
DALLAS TX 75202